Citation Nr: 1241055	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  09-22 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel





INTRODUCTION

The Veteran served on active duty from July 1958 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington acting on behalf of the RO in Anchorage, Alaska, which is VA's Agency of Original Jurisdiction (AOJ).  The rating decision on appeal denied the Veteran's request to reopen a previously-denied claim of service connection for CAD, based on a determination that new and material evidence had not been received in support of the request.


FINDING OF FACT

While the claim was pending before the Board the AOJ granted service connection for CAD, representing a complete grant of the benefit sought on appeal.


CONCLUSION OF LAW

The criteria are met for dismissal of the appeal.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.101 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any case over which it determines it does not have jurisdiction.  38 C.F.R. § 20.101(d) (2012).

In this case, the Veteran's appeal for service connection for CAD was properly on appeal before the Board.  The RO issued a rating decision in February 2008, and the Veteran filed a timely notice of disagreement (NOD) in July 2008.  Thereafter the RO issued a statement of the case (SOC) in May 2009, and the Veteran submitted a timely substantive appeal in June 2009.  The case was certified to the Board in November 2009.

While the appeal was pending before the Board, and before an appellate decision was reached, the RO issued a rating decision in September 2012 that granted service connection for CAD as presumptive to exposure to Agent Orange during service.  As this represents a complete grant of the benefit claimed on appeal, there remain no allegations of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the appeal on this issue, and the appeal is dismissed.


ORDER

The appeal regarding service connection for coronary artery disease is dismissed. 




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


